October 29, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            JOE BALLARD, Appellant

NO. 14-14-00647-CV                           V.

    ARCH INSURANCE COMPANY AND TRANSFORCE, INC., Appellees
               ________________________________

       This cause, an appeal from the judgment signed, May 21, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant Joe Ballard to pay all costs incurred in this appeal. We further order this
decision certified below for observance.